Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 27 to Registration Statement No. 33-71320 on Form N-1A of our reports relating to the financial statements and financial highlights of Eaton Vance Municipals Trust II (the "Trust"), including the Funds listed on the attached Schedule A, appearing in the Annual Reports on Form N-CSR of the Trust for the year ended January 31, 2008, and to the references to us under the headings "Financial Highlights" in each Prospectus and "Other Service Providers-Independent Registered Public Accounting Firm" in each Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts May 29, 2008 SCHEDULE A Fund Report Date Fund March Eaton Vance Florida Plus Insured Municipals Fund March 14, 2008 Eaton Vance Hawaii Municipals Fund March 14, 2008 Eaton Vance High Yield Municipals Fund March 14, 2008 Eaton Vance Kansas Municipals Fund
